Citation Nr: 1119920	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a gastrointestinal disorder.

3. Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.

4. Entitlement to service connection for degenerative joint disease of the left knee.

5. Entitlement to a higher initial rating for service-connected traumatic brain injury. 


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1976 and active duty for training from July 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In October 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In August 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that the Veteran has filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, this claim has not yet been adjudicated by the RO.  Therefore, the claim is REFERRED to the RO for appropriate action.

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that another remand is necessary in this case.  The record dated after the October 2009 remand reflects that the Board's remand orders were substantially met by the RO/AMC's actions while the appeal was in remand status.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, upon consideration of the February 2010 VA examination reports, the Board determines that there are outstanding VA treatment records that need be obtained.  Specifically, the most recent VA treatment record in the claims file is dated in September 2007.  However, the February 2010 VA examiner references VA treatment records dated in from October 2007.  Therefore, there are clearly relevant VA treatment records that are not associated with the claims file before the Board.  Thus, all VA treatment records from the Huntington VA facility dated from September 2007 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, even though it appears the VA examiner electronically reviewed the outstanding VA treatment records in forming his opinions, the examiner only references particular VA records in addition to review of the claims file.  Therefore, once the VA treatment records indicated above are added to the claims file, the claims file should be sent to the February 2010 VA examiner for review and he should be asked again for an etiological opinion with respect to the issues on appeal.

Finally, a May 2010 submission by the Veteran states that he disagrees with an April 2010 rating decision which denied him service connection for degenerative joint disease of the left knee, as well as assigned an initial rating for a service-connected traumatic brain injury that he views as insufficient.  The Board observes that the claims file does not contain a copy of that rating decision.  However, for purposes of this remand and in order to ensure due process is afforded the Veteran, the Board presumes that these issues were adjudicated in an April 2010 rating decision and that the Veteran's submission is a timely notice of disagreement with respect to those issues.  Therefore, the Board remands these issues to the RO/AMC so that a statement of the case may be prepared in response to the Veteran's notice of disagreement. 

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Huntington VA facility dated from September 2007 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Once all outstanding VA treatment records have been obtained, send the entire claims file to the February 2010 VA examiner or another equally qualified examiner if he is not available and request opinions as to the following:  

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed back disorder is etiologically related to an event or injury during the Veteran's military service or is otherwise related to service?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed gastrointestinal disorder is etiologically related to an event or injury during the Veteran's military service or is otherwise related to service?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed respiratory disorder is etiologically related to exposure to asbestos during military service or is otherwise related to such service or is otherwise related to service?
            
The examiner's opinion must reflect that the entire claims file was reviewed, including all newly added VA treatment record.  A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the January 2011 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

4. Issue a statement of the case in response to the Veteran's May 2010 notice of disagreement with an April 2010 rating decision, which presumably denied service connection for a left knee disorder and granted service connection for a traumatic brain injury but assigned an initial rating with which the Veteran disagrees.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


